DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Application No. 17/211,193 filed 3/24/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected under 35 U.S.C. 112(b).
Claims 1-20 are rejected under 35 U.S.C. 101.
Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi (US Patent 9,442,905).
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US Patent 9,442,905) in view of CN 104102637 (10/15/2014 – Abstract only).
Priority
The instant application claims foreign priority to Chinese Patent Application CN 202011027587.7 filed 9/25/2020.  The priority documents have been received on 4/29/2021.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because is not in compliance with the requirements as set forth above.  In particular, the abstract is essentially a claim and includes phrases that should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 6 and 20 are objected to because of the following informalities:  
In claim 6, line 1, “map regional” should be “map region.”
In claim 20, lines 1-2, “map regional” should be “map region.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the map” in the first limitation.  There is lack of antecedent basis for this limitation in the claim.  
Claim 1 also recites “at least one text word … as a target word” in the second limitation.  It is unclear whether the limitation is intended to cover more than two words (because “at least one” covers interpretations of two or more words are determined) are determined as a single target word.  The specification is also not particular, but seems to describe a single text word corresponding to a single target word.  Clarification is required.
Claim 1 further recites “some pieces of the POI data”.  By definition, the term “some” is an unspecified number.  Therefore, it is indefinite.  
Claim 2 is rejected for the same reasons as claim 1 in regards to the determining of the target word.
Claim 3 is rejected for the same reasons as claim 1 in regards to “some pieces”.
Claim 4 recites “based on at least one text word” in the last limitation.  It is unclear whether this is a new “at least one text word” or it should be referring to the obtained “at least one text word” based on the word segmentation.  Clarification is required.
Claim 7 is rejected for the same reasons as claim 1 in regards to “some pieces”.
Claims 8-12 and 14 are rejected for the same reasons as claims 1-4 and 7, respectively.
Claims 15-18 are rejected for the same reasons as claims 1-4, respectively.
Claims not specifically discussed above are rejected because they depend on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 8-14 are directed to a system, which is categorized as a machine.  For machine claims to be statutory subject matter, they must include physical components.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the specification at pg. 13 states the implementations of the system can be in “firmware” or “software” alone.  Thus, the system of claims 8-14 can be interpreted to be a purely software system because neither the process or memory are recited in the claims in a manner that limits their interpretation to physical embodiments.  Consequently, claims 8-14 are deemed nonstatutory subject matter.
Claims 1-20 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Pursuant to MPEP 2106, claims are analyzed using a two step process to determine whether they are directed to a judicial exception without significantly more.   In step 1, Examiner must determine whether the claims belong to one of the statutory categories.  In step 2A-1, Examiner must determine whether the claim is directed to a judicial exception.  In step 2A-2, Examiner must determine whether the claims recite additional elements that integrate the judicial exception into a practical application.  In step 2B, Examiner must determine whether the claims recite additional elements which amount to significantly more than the abstract idea.
For step 1, claims 1-7 are directed to a process, claims 8-14 are directed to a machine, and claims 15-20 are directed to a manufacture.
For step 2A-1, Claim 1 is directed to a method of identifying map region words by obtaining points of interests data in a map, determining text words from the POI data as a target word, performing clustering of the location information of the POI data, and identifying whether the target word is a map region word based on the clustering.  As such, claim 1 is directed to the abstract idea of gathering information, analyzing the information to make a determination, and producing a result of the analysis and determination, which is a mental process because the steps involve concepts which can be performed in the human mind or by a human using a pen and paper.  The Court has also determined claims reciting computer components may still recite a mental process if the computer is merely a tool to perform the concept.  
In this case, claim 1 recites limitations that, under the broadest reasonable interpretation, can be performed by a person with the aid of pen and paper or a generic computer.  For example, a person can collect information (i.e., POI data) about and determine at least one text word from the data to analyze.  Based on the at least one word, the person can further cluster location information of the POI data (essentially grouping visually or using pen and paper) and determine whether the at least one word is a map region word.  None of the recited limitations require steps or features that are beyond practical implementation by a person with the aid of pen and paper or a computer.  For at least these reasons, claim 1 is directed to an abstract idea.
For step 2A-2, for much of the same reasons described above, claim 1 does not recite additional limitations that integrate the abstract idea into a practical application.  Claim 1 does not recite additional limitations that improve the functioning of the computer or technology, that implement the abstract idea with a particular machine or manufacture, or apply the abstract idea in some meaningful way beyond generally linking the use of the abstract idea to a particular technology environment.  For at least these reasons, claim 1 does not integrate the abstract idea into a practical application.
For step 2B, for much of the same reasons discussed above, the limitations recited in claim 1 do not amount to significantly more than the abstract idea. As a result, claim 1 is directed to an abstract idea without significantly more.
Claim 2 depends on claim 1 and therefore recites the same abstract idea.  Claim 2 recites the additional limitations of generating a set of word locations corresponding to each POI that includes a text word and a location for the POI.  Then determining that the text word is a target word.  These additional limitations do not integrate the abstract idea into a practical application, nor do they amount to significantly more than the abstract idea, for the same reasons as explained with regards to claim 1 above.  For these reasons, claim 2 is directed to an abstract idea without significantly more. 
Claim 3 depends on claim 2 and therefore recites the same abstract idea.  Claim 3 recites the additional limitations of determining a target element (i.e., text word and location) to obtain the location information of associated POI data and clustering the location information.  These additional limitations do not integrate the abstract idea into a practical application, nor do they amount to significantly more than the abstract idea, for the same reasons as explained with regards to claim 2 above.  For these reasons, claim 3 is directed to an abstract idea without significantly more.
Claim 4 depends on claim 2 and therefore recites the same abstract idea.  Claim 4 recites, in part, the additional limitations of obtaining a POI name and location information for the POI, segmenting the POI name to get a word, generating sets of words based on the word and location information.  These additional limitations do not integrate the abstract idea into a practical application, nor do they amount to significantly more than the abstract idea, for the same reasons as explained with regards to claim 2 above.  For these reasons, claim 4 is directed to an abstract idea without significantly more.
Claim 5 depends on claim 3 and therefore recites the same abstract idea.  Claim 5 recites the additional limitations determining a number of target elements and performing the clustering if the number is greater than a particular threshold.  These additional limitations do not integrate the abstract idea into a practical application, nor do they amount to significantly more than the abstract idea, for the same reasons as explained with regards to claim 3 above.  For these reasons, claim 5 is directed to an abstract idea without significantly more.
Claim 6 depends on claim 1 and therefore recites the same abstract idea.  Claim 6 recites the additional limitations obtaining a number of clustering centers and determining a target word is a map region word if the number of clustering centers is equal to or less than a second threshold.  The threshold is not recited here or described in the specification to be a value that could not be determined by a person.  These additional limitations do not integrate the abstract idea into a practical application, nor do they amount to significantly more than the abstract idea, for the same reasons as explained with regards to claim 1 above.  For these reasons, claim 6 is directed to an abstract idea without significantly more.
Claim 7 depends on claim 1 and therefore recites the same abstract idea.  Claim 7 recites the additional limitations of performing clustering of the location information using density-based clustering.  Density based clustering merely requires the addition of visually observing the density of cluster points or counting the cluster points, which is easily performed by a person with the aid of pen and paper or even using a computer as a tool.  These additional limitations do not integrate the abstract idea into a practical application, nor do they amount to significantly more than the abstract idea, for the same reasons as explained with regards to claim 1 above.  For these reasons, claim 7 is directed to an abstract idea without significantly more.
Claims 8-14 are essentially the same as claims 1-7, respectively, in the form of an apparatus.  Therefore, they are rejected for the same reasons.  Claim 8 further recites the additional limitations of a processor and a memory.  However, these computer components are recited at a high level of generality that do not add meaningful limits to the claim because they do not perform any function other than the generic functionality.
Similarly, claims 15-20 are essentially the same as claims 1-6, respectively, in the form of a non-transitory computer readable storage medium.  Therefore, they are rejected for the same reasons.  Once again, the additional limitation of the computer readable storage medium is recited at a high level of generality that does not add meaningful limits to the claim because it does not perform any function other than its generic functionality.
For at least these reasons, claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the rejection.
 
Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi (US Patent 9,442,905).
In regards to claim 1, Kawaguchi discloses a method for identifying map region words, comprising:
a.	obtaining points of interest (POI) data in the map (Kawaguchi at col. 5, lines 46-52, col. 6, lines 65-67; col. 7, lines 1-4)1;
b.	determining at least one text word in the POI data as a target word, and performing clustering processing according to location information of some pieces of the POI data to which the target word belongs (Kawaguchi at col. 8, lines 57-67; col. 9, lines 1-5, 26-55)2; and
c.	identifying whether the target word is a map region word according to a clustering result of the location information.  Kawaguchi at col. 7, lines 54-58; col. 10, lines 31-40; col. 11, lines 36-67; col. 12, lines 1-22.3
In regards to claim 2, Kawaguchi discloses the method of claim 1, wherein determining the at least one text word in the POI data as the target word comprises:
a.	generating a set of word locations corresponding to each piece of the POI data, in which the set of word locations includes at least one element, and each element includes a text word and location information of the piece of the POI data to which the text word belongs (Kawaguchi at col. 8, lines 57-67; col. 9, lines 26-35); and
b.	determining the at least one text word in each set of word locations as the target word.  Kawaguchi at col. 9, lines 26-35.4
In regards to claim 3, Kawaguchi discloses the method of claim 2, wherein performing clustering processing according to the location information of some pieces of the POI data to which the target word belongs comprises:
a.	determining a target element including the target word in each set of word locations, and obtaining the location information of some pieces of the POI data to which the target word included in the target element belongs (Kawaguchi at col. 9, lines 26-45); and
b.	clustering the location information of some pieces of the POI data to which the target word belongs.  Kawaguchi at col. 9, lines 26-45.5
In regards to claim 5, Kawaguchi discloses the method of claim 3, wherein before clustering the location information of some pieces of the POI data to which the target word belongs, the method further comprises:
a.	determining a number of the target elements (Kawaguchi at col. 9, lines 55-67)6, and
b.	triggering the execution of clustering the location information of some pieces of the POI data to which the target word belongs in response to the number of the target elements being greater than a first number threshold.  Kawaguchi at col. 9, lines 55-67.7
In regards to claim 6, Kawaguchi discloses the method of claim 1, wherein identifying whether the target word is the map regional word according to the clustering result of the location information comprises:
a.	obtaining a number of clustering centers in the clustering result (Kawaguchi col. 10, lines 55-67; col. 11, lines1-59)8, and
b.	determining the target word as the map region word in response to the number of clustering centers being not greater than a second present number threshold.  Kawaguchi at col. 10, lines 55-67; col. 11, lines1-59; col. 12, lines 1-21.9
In regards to claim 7, Kawaguchi discloses the method of claim 1, wherein performing clustering processing according to location information on some pieces of the POI data to which the target word belongs comprises:  performing clustering processing on the location information of some pieces of the POI data to which the target word belongs with a density-based clustering algorithm.  Kawaguchi at col. 9, lines 46-67; col. 1, lines 1-35.10
In regards to claim 8, Kawaguchi discloses an apparatus for identifying map region words, comprising:
a.	at least one processor (Kawaguchi at col. 14, lines 1-5); and
b.	a memory communicatively coupled to the at least one processor (Kawaguchi at col. 14, lines 1-10), wherein the at least one processor is configured to:
i.	obtain points of interest (POI) data in the map (Kawaguchi at col. 5, lines 46-52, col. 6, lines 65-67; col. 7, lines 1-4)11; 
	ii.	determine at least one text word in the POI data as a target word, and perform clustering processing according to location information of some pieces of the POI data to which the target word belongs (Kawaguchi at col. 8, lines 57-67; col. 9, lines 1-5, 26-55)12; and
iii.	identify whether the target word is a region word according to the clustering result of the location information.  Kawaguchi at col. 7, lines 54-58; col. 10, lines 31-40; col. 11, lines 36-67; col. 12, lines 1-22.13
Claims 9-10 and 12-14 are essentially the same as claims 2, 3, and 5-7, respectively, in the form of an apparatus.  Therefore, they are rejected for the same reasons.
Claims 15-17, 19, and 20 are essentially the same as claims 1-3, 5, and 6, respectively, in the form of a non-transitory computer readable storage medium.  Kawaguchi at col. 3, lines 59-62.  Therefore, they are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (US Patent 9,442,905) in view of CN 104102637 (10/15/2014 – Abstract only).
In regards to claim 4, Kawaguchi discloses the method of claim 2, wherein generating the set of word locations corresponding to each piece of the POI data comprises for any piece of the POI data, obtaining a POI name and location information of the piece of the POI data.
Kawaguchi does not expressly disclose also performing word segmentation processing on the POI name to obtain at least one text word and generating the set of word locations corresponding to the piece of the POI data based on at least one text word and the location information.  While Kawaguchi does not expressly disclose using a POI name to determine a new neighborhood name (i.e., map region word), Kawaguchi does disclose extracting words from documents that contain POI information.  Kawaguchi at col. 7, lines 19-24.
CN_104102637 discloses a method that comprises segmenting the name of a point of interest and determining a geographical region covered by the segmented word based on corresponding location information.  CN_104102637 at abstract.
Kawaguchi and CN_104102637 are analogous art because they are both directed to the same field of endeavor of generating region/neighborhood names.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kawaguchi by adding the features of performing word segmentation processing on the POI name to obtain at least one text word and generating the set of word locations corresponding to the piece of the POI data based on at least one text word and the location information, as disclosed by CN_104102637.
The motivation for doing so would have been because POI names contain geographical location that can be used to determine a region or neighborhood.  As noted above, Kawaguchi does not expressly disclose using a POI name, but does disclose performing ngram extraction, which includes POI information.

Claim 11 is essentially the same as claim 4, respectively, in the form of an apparatus.  Therefore, it is rejected for the same reasons.
Claims 18 is essentially the same as claim 4, respectively, in the form of a non-transitory computer readable storage medium.  Kawaguchi at para.  .  Therefore, it is rejected for the same reasons.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Rae et al. (US Patent Pub 2014/0006408) discloses a system and method for identifying points of interest via analyzing social media content.
Gupta et al. (US Patent Pub 2013/0325329) discloses a system and method for updating geographic data based on user input regarding points of interest.
Harris et al. (US Patent Pub 2014/0256355) discloses a system and method for processing location input to spatially identify geographic areas.
Arrasvuori (US Patent 8,335,990) discloses a system and method for grouping points of interests on a map based on aggregated information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is 571-272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        	


    
        
            
        
            
        
            
    

    
        1 POI data is obtained.
        2 At least one word from the web documents containing POI data is used as a target word and clustering is performed on the associated geographic information (i.e., location information).
        3 After clustering is performed, the top occurring neighborhood (i.e., target word) is determined to be a name of the neighborhood (i.e., map region word) and is added to the geographical info system.
        4 N-grams (i.e., words) and their associated geographic locations (i.e. location information) are extracted from the documents (i.e., generating a set of word locations corresponding to each piece of the POI data).  These n-grams (i.e., words in each set of word locations) will be used as the candidate words (i.e., target words) later in the process.
        5 The candidate n-grams and associated geographic information (i.e., target element) are processed by clustering the geographic information (i.e. location information) corresponding to the candidate n-grams (i.e., to which the target word belongs).
        6 A number of points (i.e., elements is determined).
        7 A minimum number of points is required to qualify for clustering.
        8 A threshold number of clusters corresponding to a term are removed.
        9 The number of cluster centers is interpreted as the number of clusters.  These are the candidate neighborhoods.  The candidate neighborhoods for an n-gram (i.e., target word) are selected if there are not too many clusters for them because they are too large and broad in coverage.  
        10 Kawaguchi discloses the clustering can be performed using a variety of algorithms including density based.
        11 POI data is obtained.
        12 At least one word from the web documents containing POI data is used as a target word and clustering is performed on the associated geographic information (i.e., location information).
        13 After clustering is performed, the top occurring neighborhood (i.e., target word) is determined to be a name of the neighborhood (i.e., map region word) and is added to the geographical info system.